411 F.2d 792
UNITED STATES of America, Appellee,v.John Odean CASS, Appellant.UNITED STATES of America, Appellee,v.Homer Ray PREVETTE, Appellant.
No. 13047.
No. 13048.
United States Court of Appeals Fourth Circuit.
Argued June 13, 1969.
Decided July 1, 1969.

Appeals from the United States District Court for the Middle District of North Carolina, at Salisbury; Eugene A. Gordon, Judge.
Kyle Hayes, North Wilkesboro, N. C., for appellant.
William H. Murdock, U. S. Atty. (Richard M. Dailey, Jr., Asst. U. S. Atty., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and WINTER, Circuit Judges.
PER CURIAM:


1
After consideration of the briefs and oral argument, we find no error.


2
Affirmed.